Case 2:19-cr-00024-LMA-DPC Document1 Filed 02/14/19 Page 1 of 12

FILED

U.S. DISTRICT COURT
EASTERN DISTRICT OF LA.

ig FEB Ly Ps Ze

WILLIAT i BLEVINS

SEALED

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

 

INDICTMENT FOR CONSPIRACY, ACCESS DEVICE FRAUD,
AGGRAVATED IDENTITY THEFT, AND NOTICE OF FORFEITURE

UNITED STATES OF AMERICA * CRIMINAL NOT 9 = Q U U 2 4
Vv. * SECTION: r
SECT. | MAG.2
RYAN C. CLARK * VIOLATIONS: 18 U.S.C. § 371
a/k/a Rod 18 U.S.C. § 1029(a)(2)
a/k/a Tank * 18 U.S.C. § 1028A
ROMERO G. BUTLER, JR. 18 U.S.C. § 2
NATHANIEL J. ANDERSON *
*
* ae *
The Grand Jury charges that:
COUNT 1

(Conspiracy to Commit Access Device Fraud and Aggravated Identity Theft)
A. AT ALL TIMES MATERIAL HEREIN
1. Defendant RYAN C. CLARK, a/k/a Rod, a/k/a Tank (“CLARK”), was a
resident of Jefferson Parish, which is within the Eastern District of Louisiana.
2. Defendant ROMERO G. BUTLER, JR. (“BUTLER”) was a resident of
Jefferson Parish, which is within the Eastern District of Louisiana.

Fee wot

Procees
Xx Dktd
___. CtRmDep,
__.. Doc. No.

 

 
Case 2:19-cr-00024-LMA-DPC Document 1 Filed 02/14/19 Page 2 of 12

3. Defendant NATHANIEL J. ANDERSON (“ANDERSON”) was a resident of
Jefferson Parish, which is within the Eastern District of Louisiana.

4. The term “access device” means any card, plate, code, account number, electronic
serial number, personal identification number, or other means of account access that can be used,
alone or in conjunction with another access device, to obtain money, goods, services, or any other
thing of value, or that can be used to initiate a transfer of funds (other than a transfer originated
solely by paper instrument).

5. The term “counterfeit access device” means any access device that is counterfeit,
fictitious, altered, or forged, or an identifiable component of an access device or a counterfeit
access device.

6. The term “unauthorized access device” means any access device that was lost,
stolen, expired, revoked, canceled, or obtained with intent to defraud.

7. The term “produce” means design, alter, authenticate, duplicate, or assemble.

8. The term “traffic” means to transfer, or otherwise dispose of, to another, or obtain
control of with intent to transfer or dispose of.

9. A “means of identification” was any name or number that could be used, alone or
in conjunction with any other information, to identify a specific individual, including a name,
Social Security number, and date of birth.

B. THE CONSPIRACY

Beginning at a time unknown to the Grand Jury, and continuing through August 21, 2017,

within the Eastern District of Louisiana and elsewhere, defendants CLARK, BUTLER,

ANDERSON, and others, both known and unknown to the Grand Jury, unlawfully, voluntarily,
Case 2:19-cr-00024-LMA-DPC Document1 Filed 02/14/19 Page 3 of 12

intentionally, and knowingly did conspire, combine, confederate, and agree together and with each
other to commit offenses against the United States, to wit:
a. Access device fraud, in violation of Title 18, United States Code, Section
1029(a)(2); and
b. Aggravated identity theft, in violation of Title 18, United States Code, Section
1028A.
C. MANNER AND MEANS

Among the manner and means by which defendants CLARK, BUTLER, ANDERSON,
and his co-conspirators carried out the conspiracy were the following:

1. Defendants CLARK, BUTLER, ANDERSON, and other co-conspirators, known
and unknown, would and did obtain the means of identification of individuals, including names,
Social Security numbers and birth dates.

2. Defendants CLARK, BUTLER, ANDERSON, and other co-conspirators, known
and unknown, would and did exchange money with his co-conspirators in exchange for
individuals’ names, Social Security numbers, and birth dates.

3. Defendants CLARK, BUTLER, ANDERSON, and other co-conspirators, known
and unknown, would and did create counterfeit driver’s licenses, using the stolen names and
identifying information of certain individuals.

4, Defendants CLARK, BUTLER, ANDERSON, and other co-conspirators, known
and unknown, would and did knowingly and with intent to defraud, use the stolen identities
described above to purchase and finance motor vehicles during a one-year period and by such
conduct obtained anything of value aggregating more than $1,000 during that period, with each

use affecting interstate and foreign commerce.
Case 2:19-cr-00024-LMA-DPC Document1 Filed 02/14/19 Page 4 of 12

D. OVERT ACTS

In furtherance of the conspiracy, and to effect the objects thereof, members of the
conspiracy and others known and unknown to the Grand Jury, committed or caused to be
committed the overt acts below, among others, within the Eastern District of Louisiana and
elsewhere:

1. On or about May 27, 2017, defendant CLARK, aided and abetted by others, created
a fraudulent means of identification, to wit: a State of Louisiana driver’s license using the name
and birthdate of M.W., an actual person.

2. On or about May 27, 2017, defendant CLARK, and others caused to be used, in
interstate commerce, the unauthorized access device, to wit: the name, birthdate and Social
Security number of M.W., for the purposes of buying a 2017 Chrysler 300 motor vehicle in the
name of M.W. in the amount of approximately $53,162.16.

3. On or about June 15, 2017, defendant CLARK, aided and abetted by others, created
a fraudulent means of identification, to wit: a State of Louisiana driver’s license using the name
and birthdate of M.W., an actual person.

4, On or about June 15, 2017, defendants CLARK and ANDERSON, and others
caused to be used, in interstate commerce, the unauthorized access device, to wit: the name,
birthdate and Social Security number of M.W., for the purposes of buying a 2016 Range Rover
motor vehicle in the name of M.W. in the amount of approximately $57,874.02.

5. On or about August 16, 2017, defendant CLARK, aided and abetted by others,
created a fraudulent means of identification, to wit: a State of Louisiana driver’s license using the

name and birthdate of J.M., an actual person.
Case 2:19-cr-00024-LMA-DPC Document1 Filed 02/14/19 Page 5 of 12

On or about the dates listed below, defendants CLARK and BUTLER, and others caused
to be used, in interstate commerce, the unauthorized access device, to wit: the name, birthdate and
Social Security number of J.M., for the purposes of buying a motor vehicle described below, each

constituting a separate overt act:

 

 

Overt Act | Date Motor Vehicle Purchase
6 08/16/2017 | A 2014 Audi S8 in the name of J.M. in the amount of approximately
$68,623.00.

 

7 08/21/2017 | A 2014 Mercedes Benz $550 in the name of J.M. in the amount of
approximately $67,093.00

 

 

 

 

 

All in violation of Title 18, United States Code, Section 371.

COUNT 2
(Access Device Fraud)

A. AT ALL TIMES MATERIAL HEREIN

The allegations in Parts A, C, and D of Count 1 are realleged and incorporated by reference
as though fully set forth herein.
B. ACCESS DEVICE FRAUD

On or about the date May 27, 2017, within the Eastern District of Louisiana and elsewhere,
RYAN C. CLARK, and others, both known and unknown to the Grand Jury, knowingly and with
the intent to defraud, used and trafficked in an unauthorized and counterfeit access device,
specifically a State of Louisiana driver’s license featuring the name and birthdate of victim M.W.
to obtain credit to purchase a 2017 Chrysler 300 in the name of M.W., and on the same date and
by such conduct obtained the Chrysler 300, which had a purchase price of approximately
$53,162.16, said use affecting interstate and foreign commerce, in that the Chrysler 300 was
manufactured and shipped from outside the State of Louisiana; all in violation of Title 18, United

States Code, Sections 1029(a)(2) and 2.
Case 2:19-cr-00024-LMA-DPC Document1 Filed 02/14/19 Page 6 of 12

COUNT 3
(Aggravated Identity Theft)

A. AT ALL TIMES MATERIAL HEREIN
The allegations in Parts A, C, and D of Count 1 are realleged and incorporated by reference
as though fully set forth herein.

B. AGGRAVATED IDENTITY THEFT

 

On or about the date May 27, 2017, within the Eastern District of Louisiana and elsewhere,
RYAN C. CLARK, and others, both known and unknown to the Grand Jury, during and in relation
to the conspiracy to commit access device fraud offense in violation of Title 18, United States
Code, Section 1029(a)(2), did knowingly transfer, possess, and use, without lawful authority, a
means of identification of M.W., to wit: CLARK and R.A. used a fraudulent State of Louisiana
driver’s license in the name of M.W., and M.W.’s date of birth and Social Security number, to
purchase and finance a 2017 Chrysler 300 obtained from Ray Brandt Dodge for their personal use
and benefit, knowing that the means of identification belonged to another actual person; all in
violation of Title 18, United States Code, Sections 1028A and 2.

COUNT 4
(Access Device Fraud)

A. AT ALL TIMES MATERIAL HEREIN

The allegations in Parts A, C, and D of Count | are realleged and incorporated by reference
as though fully set forth herein.
B. ACCESS DEVICE FRAUD

On or about the date June 15, 2017, within the Eastern District of Louisiana and elsewhere,
RYAN C. CLARK, NATHANIEL J. ANDERSON, and others, both known and unknown to the

Grand Jury, knowingly and with the intent to defraud, used and trafficked in an unauthorized and
Case 2:19-cr-00024-LMA-DPC Document1 Filed 02/14/19 Page 7 of 12

counterfeit access device, specifically a State of Louisiana driver’s license featuring the name and
birthdate of victim M.W. to obtain credit to purchase a 2016 Range Rover in the name of M.W.,
and on the same date and by such conduct obtained the Range Rover, which had a purchase price
of approximately $57,874.02, said use affecting interstate and foreign commerce, in that the Range
Rover was manufactured and shipped from outside the State of Louisiana; all in violation of Title
18, United States Code, Sections 1029(a)(2) and 2.

COUNT 5
(Aggravated Identity Theft)

A. AT ALL TIMES MATERIAL HEREIN

The allegations in Parts A, C, and D of Count 1 are realleged and incorporated by reference
as though fully set forth herein.
B. AGGRAVATED IDENTITY THEFT

On or about the date August 16, 2017, within the Eastern District of Louisiana and
elsewhere, RYAN C. CLARK, NATHANIEL J. ANDERSON, and others, both known and
unknown to the Grand Jury, during and in relation to the conspiracy to commit access device fraud
offense in violation of Title 18, United States Code, Section 1029(a)(2), did knowingly transfer,
possess, and use, without lawful authority, a means of identification of M.W., to wit: CLARK and
ANDERSON used a fraudulent State of Louisiana driver’s license in the name of M.W., and
M.W.’s date of birth and Social Security number, to purchase and finance a 2016 Range Rover
obtained from Matt Bowers Nissan for their personal use and benefit, knowing that the means of
identification belonged to another actual person; all in violation of Title 18, United States Code,

Sections 1028A and 2.
Case 2:19-cr-00024-LMA-DPC Document1 Filed 02/14/19 Page 8 of 12

COUNT 6
(Aggravated Identity Theft)

A. AT ALL TIMES MATERIAL HEREIN

The allegations in Parts A, C, and D of Count 1 are realleged and incorporated by reference
as though fully set forth herein.
B. AGGRAVATED IDENTITY THEFT

On or about the date August 16, 2017, within the Eastern District of Louisiana and
elsewhere, RYAN C. CLARK, ROMERO G. BUTLER, JR., and others, both known and
unknown to the Grand Jury, during and in relation to the conspiracy to commit access device fraud
offense in violation of Title 18, United States Code, Section 1029(a)(2), did knowingly transfer,
possess, and use, without lawful authority, a means of identification of J.M., to wit: CLARK and
BUTLER used a fraudulent State of Louisiana driver’s license in the name of J.M., and J.M.’s
date of birth and Social Security number, to purchase and finance a 2014 Audi S8 obtained from
North American Automotive Group for their personal use and benefit, knowing that the means of
identification belonged to another actual person; all in violation of Title 18, United States Code,
Sections 1028A and 2.

COUNT 7
(Aggravated Identity Theft)

A. AT ALL TIMES MATERIAL HEREIN

The allegations in Parts A, C, and D of Count 1 are realleged and incorporated by reference
as though fully set forth herein.
B. AGGRAVATED IDENTITY THEFT

On or about the date August 21, 2017, within the Eastern District of Louisiana and

elsewhere, RYAN C. CLARK, ROMERO G. BUTLER, JR., and others, both known and
Case 2:19-cr-00024-LMA-DPC Document1 Filed 02/14/19 Page 9 of 12

unknown to the Grand Jury, during and in relation to the conspiracy to commit access device fraud
offense in violation of Title 18, United States Code, Section 1029(a)(2), did knowingly transfer,
possess, and use, without lawful authority, a means of identification of J.M., to wit: CLARK and
BUTLER used a fraudulent State of Louisiana driver’s license in the name of J.M., and J.M.’s
date of birth and Social Security number, to purchase and finance a 2014 Mercedes Benz S550
obtained from North American Automotive Group for their personal use and benefit, knowing that
the means of identification belonged to another actual person; all in violation of Title 18, United
States Code, Sections 1028A and 2.

NOTICE OF CONSPIRACY TO
COMMIT ACCESS DEVICE FRAUD FORFEITURE

1. The allegations of Count 1 of this Indictment are realleged and incorporated by
reference as though set forth fully herein for the purpose of alleging forfeiture to the United States
of America pursuant to the provisions of Title 18, United States Code, Sections 371 and
981(a)(1)(C), made applicable through Title 28, United States Code, Section 2461(c).

2. As a result of the offenses alleged in Count 1, defendants, RYAN C. CLARK,
a/k/a Rod, a/k/a Tank, ROMERO G. BUTLER, JR., and NATHANIEL J. ANDERSON shall
forfeit to the United States pursuant to Title 18, United States Code, Section 981(a)(1)(C), made
applicable through Title 28, United States Code, Section 2461(c), any and all property, real or
personal, which constitutes or is derived from proceeds traceable to a violation of Title 18, United

States Code, Section 371.

3. If any of the property subject to forfeiture, as a result of any act or omission of the
defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
Case 2:19-cr-00024-LMA-DPC Document1 Filed 02/14/19 Page 10 of 12

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to
seek forfeiture of any other property of said defendants up to the value of the above forfeitable
property.

All in violation of Title 18, United States Code, Sections 371 and 981(a)(1)(C), made
applicable through Title 28, United States Code, Section 2461(c).

NOTICE OF ACCESS DEVICE FRAUD FORFEITURE

1. The allegations contained in Counts 2 and 4 of this Indictment are hereby realleged
and incorporated by reference for the purpose of alleging forfeiture to the United States of America
pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and 1029(c)(1)(C).

2. Upon conviction of the offenses in violation of Title 18, United States Code,
Section 1029 set forth in Counts 2 and 4 of this Indictment, the defendants, RYAN C. CLARK,
a/k/a Rod, a/k/a Tank, and NATHANIEL J. ANDERSON, shall forfeit to the United States of
America:

(A) pursuant to Title 18, United States Code, Section 982(a)(2)(B), any property
constituting, or derived from, proceeds obtained, directly or indirectly, as a result of such
violations;

(B) pursuant to Title 18, United States Code, Section 1029(c)(1)(C), any personal

property used or intended to be used to commit the offense.

10
Case 2:19-cr-00024-LMA-DPC Document 1 Filed 02/14/19 Page 11 of 12

.

3. If any of the property described above, as a result of any act or omission
of the defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided

without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853({p),

as incorporated by Title 18, United States Code, Sections 982(b)(1) and 1029(c)(2), to seek

forfeiture of any other property of said defendants up to the value of the forfeitable

property.

All in violation of Title 18, United States Code, Sections 982(a)(2)(B) and 1029(c)(1)(C).

 

FOREPERSO

PETER G. STRASSER
UNITED STATES ATTORNEY

go

EDWARD J. RIVERA
Assistant United States Attorney

New Orleans, Louisiana

February 14, 2019

11
-cr-00024-LMA-DPC Document 1 Filed 02/14/19 Page 12 of 12

Case 2:19

 

AIUIO}TZY S3JEIS PIUy JUBISISSY

VagaA fT GYYMaaT

 

CLOT GVO EE
Tf Rig Siuf 14nOo uado Ul pajiy

TH ana Vy

 

V8z01 § OSN 81
(z)(¥)6Z0T § OSN ST
ILE §OSN8I *SNOLLVIOIA

 

FUNLIGAAOA AO JOLLON GNV ‘“LAAHL ALLLNAGI
GALVAVADOV ‘GNVaA FOIA SSADOV
‘AOVUIISNOD WOA LNAWLOIGNI

DINWALDOIGNI

NOSYACNYV ‘C THINVHLVN
Ur WATLA ‘D9 OUANOU
yur espe
pow BALE
WAV ‘DO NVA

“SA

VOIIAANY AO SALVLS C4LINN FHL

 

 

UOISIAI, peuraanr5
~ euBIsSnOT fo joimsiqd ~ Wasey
LUND LOMALSICG SALVLS G4LINOA

 

“ON

pe-dd0O WYOd
